                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SARA ARANDA CASTILLO,

       Plaintiff,

vs.                                                       Civ. No. 19-183 KG/SCY

VISTA LIVING COMMUNITIES D/B/A
VISTA HERMOSA,

       Defendant.

                                   ORDER OF REMAND

       Having granted Plaintiff’s Motion to Remand (Doc. 6) by entering a Memorandum

Opinion and Order contemporaneously with this Order of Remand,

       IT IS ORDERED that this lawsuit is remanded to the First Judicial District, County of

Santa Fe, State of New Mexico.




                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
